                    UNITED STATES DISTRICT COURT

                         DISTRICT OF HAWAII


UNITED STATES FIRE INSURANCE        CIV. NO. 18-00212 LEK-RLP
COMPANY, A FOREIGN CORPORATION;

                 Plaintiff,

     vs.

HAWAIIAN CANOE RACING
ASSOCIATIONS, HAWAIIAN KAMALI'I
INC., doing business as HAWAIIAN
CANOE CLUB, KIHEI CANOE CLUB,
MARK DAVID STEVENS, DOE
SPOTTER, DOE DEFENDANTS,

                 Defendants.


        ORDER GRANTING MOTIONS TO DISMISS AND/OR STAY AND
      SEVER CROSS-CLAIM AND GRANTING JOINDERS IN THE MOTION

            On October 23, 2018, Defendant/Counterclaim

Defendant/Cross-claim Defendant Hawaiian Kamali`i, Inc., doing

business as Hawaiian Canoe Club (“HCC”), filed a motion to

dismiss, or to stay and sever, the cross-claim filed by

Defendant/Third-Party Plaintiff/Cross-claimant Mark David

Stevens (“Stevens” and “Cross-claim”) on July 26, 2018 (“HCC

Motion”).   [Dkt. nos. 20-1 (Cross-claim), 32 (HCC Motion).]    On

November 13, 2018, Defendant Kihei Canoe Club (“KCC”) filed a

similar motion (“KCC Motion”).    [Dkt. no. 42.]   Also before the

Court are Defendant/Counterclaim Defendant/Cross-claim Defendant

Hawaiian Canoe Racing Association’s (“HCRA”) joinders of simple
agreement in the HCC Motion and the KCC Motion (collectively

“Joinders”), both filed on December 6, 2018.   [Dkt. nos. 44,

45.]    On January 25, 2019: 1) Stevens filed a memorandum in

opposition addressing the HCC Motion and the KCC Motion

(collectively “Motions”), as well as the Joinders; [dkt.

no. 52;] 2) Third-Party Defendant Servco Pacific, Inc., doing

business as Servco Pacific Insurance, filed a statement of no

position as to each of the Motions; [dkt. nos. 53, 54;] and

3) Plaintiff/Counterclaim Defendant United States Fire Insurance

Company (“US Fire”) filed a statement of no opposition to all of

the Motions and Joinders, [dkt. no. 56].   On February 1, 2019,

KCC filed a reply in support of the KCC Motion, and HCC filed a

reply in support of the HCC Motion.    [Dkt. nos. 58, 59.]   The

Motions and the Joinders came on for hearing on February 15,

2019.   For the reasons set forth below, the Motions and the

Joinders are granted insofar as: 1) Stevens’s Cross-claim is

dismissed without prejudice for failure to state a claim; 2) the

proceedings on the Cross-claim are stayed pending the final

resolution of the underlying state court action; and 3) the

stayed proceedings are severed from the proceedings on the other

claims in the instant case.

                              BACKGROUND

            US Fire filed its Complaint for Declaratory Judgment

(“Complaint”) on June 4, 2018, seeking a declaratory judgment

                                  2
that it does not have a duty to defend nor a duty to indemnify

HCRA, HCC, KCC, Stevens (collectively “Defendants”), and other

Doe defendants, as to claims arising from a September 17, 2016

incident in which Faith Ann Kalei-Imaizumi (“Kalei-Imaizumi”)

was injured.    See Complaint at ¶¶ 4, 21-24 & pgs. 31-32.

             According to the Complaint, September 17, 2016 was the

date of the 2016 Pailolo Challenge Outrigger Canoe Race (“2016

Pailolo Challenge”).    HCRA was a sponsor, host, or organizer of

the 2016 Pailolo Challenge, as was HCC.    HCC is a member of non-

party Maui County Hawaiian Canoe Association (“Maui HCA”), which

is part of the HCRA.    Kalei-Imaizumi was a switch or relief

paddler for KCC’s team that was entered in the Pailolo

Challenge.    KCC is also a member of the Maui HCA.   [Id. at ¶¶ 2-

4.]    Stevens was the owner and operator of the Ohana, which was

an escort vessel for KCC’s team in the 2016 Pailolo Challenge.

[Id. at ¶¶ 5, 17.]

             On the date of the 2016 Pailolo Challenge,

Kalei-Imaizumi and other members of KCC’s team swam to the

Ohana, which was in an off-shore staging area at the time.

After the KCC team members boarded the Ohana, Stevens’s hat blew

into the water, and Kalei-Imaizumi re-entered the water to

retrieve it.    Kalei-Imaizumi was injured while she was

attempting to re-board the Ohana using a ladder.      [Id. at ¶¶ 21-

24.]   Kalei-Imaizumi alleges Stevens and others failed to warn

                                   3
her that the propellers near the ladders did not have guards and

were extremely dangerous.    [Id. at ¶ 29.]   Kalei-Imaizumi, her

husband, and their children (“Underlying Plaintiffs”) filed an

action against Defendants and others in state court, Kalei-

Imaizumi, et al. v. Stevens, et al., Civil No. 17-1-0474

(“Underlying Action”).     [Id. at ¶¶ 10-11, Exh. A (complaint in

the Underlying Action (“Underlying Complaint”)).]     Only the

Underlying Plaintiffs’ claims that are relevant to the instant

case will be discussed here.

           US Fire issued Marine Policy No. 830-101897-8 to HCRA,

for the period from January 1, 2016 to January 1, 2017

(“Policy”).   [Complaint at ¶ 41, Exh. B (Policy).]    HCRA, as

well as “‘[t]he Island Association, its Member Clubs and their

Members and Director & Board Members’” are named insureds under

the Policy.   [Complaint at ¶ 41.]     HCRA, HCC, and KCC (“Club

Defendants”) tendered the defense of the claims against them in

the Underlying Action to US Fire under the Policy.     US Fire is

defending all of the Club Defendants under a reservation of

rights.   [Id. at ¶ 46.]

           Stevens filed his original answer to US Fire’s

Complaint on July 24, 2018, and an amended answer (“First

Amended Answer”) on July 26, 2018.     [Dkt. nos. 17, 20.]   The

First Amended Answer includes the Cross-claim against the Club

Defendants and the Doe defendants named in the Complaint.     [Dkt.

                                   4
no. 21-1.]    Count I of the Cross-claim (“Cross Count I”) alleges

the Club Defendants were negligent in failing to obtain the

appropriate insurance for the 2016 Pailolo Challenge.    Stevens

also alleges the failure to obtain appropriate insurance was a

breach of the Club Defendants’ contractual duties.    Further, he

contends this management and operational negligence is covered

under the Club Defendants’ general liability insurance policies.

[Cross-claim at ¶¶ 8-20.]    Count II of the Cross-claim (“Cross

Count II”) alleges Stevens is entitled to implied

indemnification and/or equitable subrogation.    [Id. at ¶¶ 21-

24.]

             HCC argues the Cross-claim should be dismissed

because: it fails to state a claim upon which relief can be

granted; and it is duplicative of both the cross-claim that

Stevens filed in Great Divide Insurance Co. v. Hawaiian

Kamali`i, Inc., et al., CV 18-00140 LEK-RLP (“Great Divide” and

“the Great Divide Cross-claim”), and the cross-claim that

Stevens filed in the Underlying Action.    In the alternative, HCC

urges this Court to “[s]tay, sever, and abstain from this

action” until the conclusion of the Underlying Action.    [Mem. in

Supp. of HCC Motion at 2.]    The KCC Motion raises substantively

similar arguments.

	



                                   5
                             DISCUSSION

I.   Dismissal

     A.     Failure to State a Claim

            Cross Count I sounds primarily in negligence, and

damages are a required element of a negligence claim.    See

Kennedy v. Wells Fargo Bank, CIVIL NO. CV 18-00068 DKW-KJM, 2018

WL 3624967, at *3 (D. Hawai`i July 30, 2018) (“The elements of a

negligence claim under Hawaii law are: (1) duty; (2) breach of

duty; (3) causation; and (4) damages.” (some citations omitted)

(citing Cho v. State, 115 Hawai`i 373, 168 P.3d 17, 23 n.11

(2007))).   Similarly, Cross Count II is primarily an

indemnification claim, and the plaintiff’s discharge of an

obligation to a third-party is a required element of an

indemnification claim.   See Seabright Ins. Co. v. Matson

Terminals, Inc., 828 F. Supp. 2d 1177, 1187–88 (D. Hawai`i 2011)

(“The framework for analyzing a claim for equitable indemnity

requires a plaintiff to plead and prove that: (1) he or she

discharged a legal obligation owed to a third party; (2) the

defendant was also liable to the third party; and (3) as between

the claimant and defendant, the obligation ought to be




                                  6
discharged by the latter.” (citation and internal quotation

marks omitted)).1

          HCC and KCC argue that, because there has been neither

a determination of liability nor an award of damages in the

Underlying Action, Stevens: does not have damages to support his

negligence claim; and cannot pursue an indemnification claim

because he has not discharged any obligation to the Underlying

Plaintiffs.   In the context of the instant Motions, Stevens

argues he has been forced to pay for his legal defense in the

Underlying Action, and those expenses constitute damages

supporting Cross Count I.   Further, Stevens argues that, if the

Club Defendants had obtained the appropriate insurance for the

2016 Pailolo Challenge, he would have been covered under the

policy (or policies) and the insurer(s) would have been paying

the legal expenses that Stevens is currently paying.   Factual

allegations regarding Stevens’s legal expenses would be

sufficient to state a plausible basis for the damages element of

Stevens’s negligence claim and the discharge element of his

indemnification claim.2   See Ashcroft v. Iqbal, 556 U.S. 662, 678


     1 When an indemnification or contribution claim is pled in a
cross-claim filed pursuant to Fed. R. Civ. P. 13(g), the claim
does not have to “be mature at the time of pleading.” Wada v.
Aloha King, LLC, 154 F. Supp. 3d 981, 1003 (D. Hawai`i 2015)
(citing 6 Wright, Miller & Kane § 1431 at pp. 281).
     2 To the extent there may be other defects in the

Cross-claim, this Court declines to address them in the instant
                                             (. . . continued)
                                 7
(2009) (“To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007))).      Those

factual allegations would also state a plausible basis for the

ripeness requirement.   See 18 Unnamed John Smith Prisoners v.

Meese, 871 F.2d 881, 883 (9th Cir. 1989) (“The ripeness doctrine

prevents courts, through avoidance of premature adjudication,

from entanglement in theoretical or abstract disagreements that

do not yet have a concrete impact on the parties.” (some

citations omitted) (citing Thomas v. Union Carbide Agric. Prods.

Co., 473 U.S. 568, 580, 105 S. Ct. 3325, 3332, 87 L. Ed. 2d 409

(1985))).

            However, the pleadings do not contain factual

allegations regarding Stevens’s payment of legal expenses in the

Underlying Action, and therefore the allegations cannot be

considered in the determination of whether the Cross-claim

states plausible claims.   See Khoja v. Orexigen Therapeutics,




Order. The anticipated amendments to the Cross-claim will
address both Stevens’s payment of legal expense in the
Underlying Action and any events that transpired in the
Underlying Action while the instant case was stayed. Those
additional factual allegations will likely affect multiple
aspects of Stevens’s claims. Therefore this Court will conduct
a more thorough analysis of the alleged defects in Stevens’s
claims against the Club Defendants after Stevens has filed an
amended cross-claim.
                                  8
Inc., 899 F.3d 988, 998 (9th Cir. 2018) (“Generally, district

courts may not consider material outside the pleadings when

assessing the sufficiency of a complaint under Rule 12(b)(6) of

the Federal Rules of Civil Procedure.”), cert. petition

docketed, No. 18-1010 (Feb. 4, 2019).   Both Cross Count I and

Cross Count II, as currently pled, fail to state claims upon

which relief can be granted.   See Fed. R. Civ. P. 12(b)(6).   The

Motions are granted, insofar as Stevens’s Cross-claim is

dismissed, in its entirety.3   Stevens should be given leave to

amend the Cross-claim because it is arguably possible for him to

cure the defects in the Cross-claim by amendment.   See Sonoma

Cty. Ass’n of Retired Emps. v. Sonoma Cty., 708 F.3d 1109, 1118

(9th Cir. 2013) (“As a general rule, dismissal without leave to

amend is improper unless it is clear, upon de novo review, that

the complaint could not be saved by any amendment.” (brackets,

citation, and internal quotation marks omitted)).


     3 HCRA’s Joinders are joinders of simple agreement, which
merely support the relief sought in the Motions; they do not
seek relief for HCRA. See, e.g., Hyland v. Office of Hous. &
Cmty. Dev., CIVIL 15-00504 LEK-RLP, 2018 WL 4119903, at *3 (D.
Hawai`i Aug. 29, 2018) (“A party filing a substantive joinder
may ‘seek[] the same relief sought by the movant for himself,
herself, or itself,’ whereas a joinder of simple agreement
‘simply seek[s] relief for the original movant.’” (alterations
in Hyland) (quoting Local Rule LR7.9)). However, this Court has
dismissed the Cross-claim as to HCRA (rather than requiring HCRA
to file its own motion to dismiss) in the interest of judicial
economy because the same analysis applies to Stevens’s claims
against HCRA in the Cross-claim as to his claims against HCC and
KCC.
                                 9
          The fact that Stevens filed a similar cross-claim

against the Club Defendants in Great Divide does not affect this

Court’s analysis of whether the Cross-claim in the instant case

should be dismissed for failure to state a claim.    First, the

instant Cross-claim and the Great Divide Cross-claim are not

necessarily duplicative.   The instant Cross-claim arguably

addresses the issue of whether the Club Defendants were required

to ensure that Stevens was covered under the Policy, whereas the

Great Divide Cross-claim arguably addresses the issue of whether

the Club Defendants were required to ensure that Stevens was

covered under the policy that Great Divide issued.   Second, the

Great Divide Cross-claim will be remanded to the state court.

[Great Divide, Order Remanding Cross-claim and Denying Pending

Motions and Joinders, filed 3/15/19 (dkt. no. 68), at 2-3.]

Stevens has also filed similar cross-claims in the Underlying

Action (collectively “Underlying Cross-claims”), but this Court

cannot find that the Underlying Cross-claims are duplicative of

the instant Cross-claim based on the current record.   See HCC

Motion, Decl. of Counsel, Exh. E (Stevens’s answer to HCC’s

cross-claim against him, including his cross-claim against HCC,

filed on 4/23/18 in the Underlying Action); KCC Motion, Decl. of

Matthew C. Shannon, Exh. 3 (same as to KCC).   Thus, the Great

Divide Cross-claim and the Underlying Cross-claims do not



                                10
require this Court to dismiss the instant Cross-claim with

prejudice.

             This Court therefore turns to the issue of whether the

Cross-claim should be dismissed or stayed under the abstention

doctrine, in light of the claims pending in state court.

     B.      Abstention

             The Ninth Circuit has stated:

                  A district court may, in its discretion,
             decline to hear a declaratory judgment action
             when a related case is pending in state court.
             Wilton [v. Seven Falls Co.], 515 U.S. [277,] 289,
             115 S. Ct. 2137 [(1995)]. But this discretionary
             jurisdictional rule does not apply to “[c]laims
             that exist independent of the request for a
             declaration.” Snodgrass v. Provident Life &
             Accident Ins. Co., 147 F.3d 1163, 1167 (9th Cir.
             1998). These “independent” claims are instead
             evaluated under the Colorado River[ Water
             Conservation District v. United States, 424 U.S.
             800 (1976),] doctrine. Id. In this context, a
             claim is independent if it “would continue to
             exist if the request for a declaration simply
             dropped from the case.” Id. at 1168; see also
             United Nat’l Ins. Co. v. R & D Latex Corp., 242
             F.3d 1102, 1113 (9th Cir. 2001).

Scotts Co. LLC v. Seeds, Inc., 688 F.3d 1154, 1158–59 (9th Cir.

2012) (some alterations in Scotts Co.).      “In other words, the

district court should consider whether it has subject matter

jurisdiction over the monetary claim alone, and if so, whether

that claim must be joined with one for declaratory relief.”

United Nat’l, 242 F.3d at 1113.




                                  11
            Cross Count I sounds in negligence, and negligence is

a well-recognized tort claim under Hawai`i law.   There is no

controlling legal authority requiring that a negligence claim be

brought together with a claim for declaratory relief.    Cf. id.

(“We can see no reason . . . why a reimbursement claim must be

joined with a claim for declaratory relief.” (emphasis in

original)).   Cross Count II is primarily an indemnification

claim.    While indemnification claims are often filed with claims

for declaratory relief, there is no controlling legal authority

requiring that an indemnification claim be brought together with

a claim for declaratory relief.    Cf. id. (noting that, although

insurance coverage actions often have both a claim for

reimbursement and a claim for declaratory relief, there is no

“an indication that this pattern reflects anything but . . .

practical circumstance[s]”).   This Court therefore concludes

that Cross Count I and Cross Count II are independent claims for

relief.

            Because both Cross Count I and Cross Count II are

independent claims, jurisdiction over those claims is mandatory,

see United Nat’l, 242 F.3d at 1112, unless the Colorado River

doctrine applies, see Snodgrass, 147 F.3d at 1167.   As a general

rule, if the Colorado River doctrine applies, a stay is

appropriate, rather than dismissal.    Montanore Minerals Corp. v.

Bakie, 867 F.3d 1160, 1166 (9th Cir. 2017).   Thus, this Court

                                  12
next turns to the issue of whether the proceedings on the Cross-

claim should be stayed, pending the resolution of state court

litigation.

II.   Stay and Severance

           Stevens does not oppose the Motions’ alternate

requests to stay the proceedings on the Cross-claim pending the

resolution of the Underlying Action.   [Mem. in Opp. at 7.]    This

Court has considered the following factors, which the Ninth

Circuit has identified as part of the Colorado River analysis:

                (1) which court first assumed jurisdiction
                over any property at stake; (2) the
                inconvenience of the federal forum; (3) the
                desire to avoid piecemeal litigation;
                (4) the order in which the forums obtained
                jurisdiction; (5) whether federal law or
                state law provides the rule of decision on
                the merits; (6) whether the state court
                proceedings can adequately protect the
                rights of the federal litigants; (7) the
                desire to avoid forum shopping; and
                (8) whether the state court proceedings will
                resolve all issues before the federal court.

           [R.R. St. & Co. v. Transp. Ins. Co., 656 F.3d
           966,] 978-79 [(9th Cir. 2011)]. Some factors may
           not apply in some cases, and “[a]ny doubt as to
           whether a factor exists should be resolved
           against a stay” or dismissal. Seneca Ins. Co.
           [v. Strange Land, Inc.], 862 F.3d [835,] 842
           [(9th Cir. 2017)] (quoting Travelers Indem. Co.
           v. Madonna, 914 F.2d 1364, 1369 (9th Cir. 1990)).

                When it is appropriate for a court to
           decline to exercise jurisdiction pursuant to the
           Colorado River doctrine, we generally require a
           stay rather than a dismissal. Attwood v.
           Mendocino Coast Dist. Hosp., 886 F.2d 241, 243
           (9th Cir. 1989). A stay “ensures that the

                                13
             federal forum will remain open if for some
             unexpected reason the state forum. . . . turn[s]
             out to be inadequate.” Id. (internal quotation
             marks omitted).

Montanore Minerals, 867 F.3d at 1166 (some alterations in

Montanore Minerals).

             The first factor is inapplicable because there is no

specific property at issue in either the instant case or in the

Underlying Action.    The second factor weighs against a stay

because there has been no showing that this district court is an

inconvenient forum for any of the parties that would be affected

by a stay.    The third and fourth factors – the desire to avoid

piecemeal litigation and the order in which each forum obtained

jurisdiction – weigh in favor of a stay.    The Underlying Action

was filed first and has proceeded further than the instant case

has.   Moreover, the issues related to the determination of who

is liable for Kalei-Imaizumi’s injuries are squarely presented

in the Underlying Action, whereas they are secondary issues to

the claims in the instant case.    The fifth factor is neutral

because, although the instant case raises only Hawai`i law

claims, this Court is fully capable of applying the relevant

Hawai`i authority.    The sixth factor and the eighth factor –

whether the state court proceedings will adequately protect the

federal party’s rights and whether they will resolve all issues

in the federal case – weigh slightly against a stay.    Although


                                  14
the Great Divide Cross-claim and the Underlying Cross-claims are

similar, it does not appear that they are identical.      Further,

it is unclear at this point how the state court will handle the

Great Divide Cross-claim after remand.    Thus, this Court cannot

find either that the Underlying Action will resolve all of the

issues in the instant case or that the Underlying Action will

adequately protect the rights of the parties involved in the

Cross-claim.    Finally, the seventh factor is inapplicable

because there is no indication that any party involved in the

relevant cases has engaged in forum shopping.

          Having considered all of the applicable factors, this

Court finds that the third and fourth factors are the most

persuasive.    In the exercise of its discretion,4 this Court

concludes that a stay of the proceedings on the Cross-claim is

appropriate.    Further, this Court finds that, for the reasons

identified in Fed. R. Civ. P. 42(g), the stayed proceedings on

the Cross-claim must be severed from the other claims in the

instant case.    The Motions are granted insofar as the

proceedings on the Cross-claim are hereby stayed and severed

from the remainder of the case.


     4 This Court has the discretion to stay pending proceedings
as part of its inherent authority. See, e.g., Grindling v.
Shibao, CV. NO. 16-00426 DKW-RLP, 2017 WL 2661630, at *1 (D.
Hawai`i June 20, 2017) (quoting Landis v. N. Am. Co., 299 U.S.
248, 254 (1936); CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir.
1962)).
                                  15
III. Lifting the Stay

          Within seven days after the state court has issued its

final judgment in the Underlying Action, Stevens’s counsel shall

submit a letter to this Court requesting that a status

conference be scheduled.   The status conference will address,

inter alia: 1) whether any appeal has been filed from the

judgment in the Underlying Action; 2) the status of the Great

Divide Cross-claim; and 3) whether the stay in the instant case

should be lifted.   After the stay has been lifted, a deadline

will be issued for the filing of Stevens’s amended cross-claim.

          Any party to the Cross-claim may request that the stay

be lifted in order to dismiss the Cross-claim with prejudice,

either based on the parties’ agreement or if Stevens decides not

to pursue the claims in the Cross-claim.   If any party to the

Cross-claim believes that the stay should be lifted for any

reason not described in this Order, that party must submit a

letter to this Court setting forth the reasons why the stay

should be lifted.   After reviewing the letter, this Court may

schedule a status conference or direct the party to file a

motion to lift the stay.

                            CONCLUSION

          On the basis of the foregoing, HCC’s October 23, 2018

Motion to Dismiss and/or Stay and Sever Defendant/Cross-claimant

Mark David Stevens’ Cross-claim; KCC’s November 13, 2018 motion

                                16
with the same title; and HCRA’s December 6, 2018 joinders of

simple agreement in the Motions are HEREBY GRANTED.    Stevens’s

Cross-claim, filed July 26, 2018, is DISMISSED WITHOUT

PREJUDICE.    Further, the proceedings on Stevens’s Cross-claim

are HEREBY STAYED pending the resolution of the Underlying

Action, and the stayed proceedings are HEREBY SEVERED from the

proceedings on the other claims in this case.    The stay may be

lifted, when appropriate, for the reasons described in this

Order.

             IT IS SO ORDERED.

             DATED AT HONOLULU, HAWAI`I, March 29, 2019.




UNITED STATES FIRE INSURANCE COMPANY VS. HAWAI`I CANOE RACING
ASSOCIATION, ET AL; CV 18-00212 LEK-RLP; ORDER GRANTING MOTIONS
TO DISMISS AND/OR STAY AND SEVER CROSS-CLAIM AND GRANTING
JOINDERS IN THE MOTION




                                  17
